Proceeding *485pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondents to disqualify themselves from prosecuting the petitioners under Suffolk County Indictment Nos. 449A/01 and 449D/01, and for the appointment of a Special District Attorney pursuant to County Law § 701.
Motion by the respondents to dismiss the proceeding.
Ordered that the motion is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements, on the ground that this Court lacks subject matter jurisdiction over the matter (see CPLR 506 [b] [1]). Feuerstein, J.P., Smith, O’Brien and Adams, JJ., concur.